                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

    UNITED STATES OF AMERICA,

                        Plaintiff,

    v.                                                Case No. 4:10-CR-40022-NJR-1

    VALENTIN C. SANCHEZ,

                        Defendant.


                           MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

         Pending before the Court is Defendant Valentin Sanchez’s pro se Motion to Reduce

Sentence Pursuant to the First Step Act of 2018 (Doc. 212). Sanchez asks the Court to find

him eligible for a sentence reduction following the retroactive application of the Fair

Sentencing Act of 2010, as set forth in the First Step Act of 2018, Pub. L. No. 115-391, § 404,

132 Stat. 5194, 5222 (2018).

         On December 2, 2010, a jury found Sanchez guilty of conspiring to distribute

cocaine (Count 1), possessing cocaine with intent to distribute (Count 2), and being a felon

in possession of a firearm (Count 3). At sentencing, District Judge G. Patrick Murphy1

determined that Sanchez qualified as a career offender based on two prior felony drug

convictions, resulting in an offense level of 34 and a criminal history of VI. His guideline

range on the drug charges was 262 to 327 months (Docs. 162, 168).




1
 Judge G. Patrick Murphy retired in December 2013, and the case was transferred to the undersigned on
September 4, 2015 (Doc. 200).
                                           Page 1 of 3
       On March 7, 2011, Judge Murphy sentenced Sanchez as a career offender to 262

months on Counts 1 and 2, and 120 months on Count 3, to run concurrently. This sentence

was imposed in accordance with the 2010 Guidelines Manual, which as of November 1,

2010, was amended to incorporate the Fair Sentencing Act of 2010. See Supplement to the

2010 U.S. SENTENCING GUIDELINES MANUAL (Nov. 1, 2010). Sanchez appealed, and on

August 25, 2011, the Seventh Circuit Court of Appeals affirmed the judgment (Doc. 190).

Sanchez subsequently filed a Motion to Reduce Sentence based on Amendment 782 to

the U.S. Sentencing Guidelines (Doc. 201), which also was denied (Doc. 210).

       Sanchez now asks the Court to reduce his sentence in light of Section 404 of the

First Step Act. Section 404 of the First Step Act makes the provisions of the Fair Sentencing

Act of 2010 retroactive to defendants who committed their offenses and were sentenced

before August 3, 2010. See First Step Act, § 404. The Act gives district courts discretion to

reduce a defendant’s sentence for a crack cocaine offense as if the sections of the Fair

Sentencing Act were in effect at the time the defendant’s offense was committed. Id.

       Section 404 of the First Step Act provides, in relevant part:

       (a) DEFINITION OF COVERED OFFENSE.—In this section, the term
           “covered offense” means a violation of a Federal criminal statute, the
           statutory penalties for which were modified by section 2 or 3 of the Fair
           Sentencing Act of 2010 (Public Law 111–220; 124 Stat. 2372), that was
           committed before August 3, 2010.

       (b) DEFENDANTS PREVIOUSLY SENTENCED.—A court that imposed a
           sentence for a covered offense may, on motion of the defendant, the
           Director of the Bureau of Prisons, the attorney for the Government, or
           the court, impose a reduced sentence as if sections 2 and 3 of the Fair
           Sentencing Act of 2010 (Public Law 111–220; 124 Stat. 2372) were in
           effect at the time the covered offense was committed.



                                        Page 2 of 3
       (c) LIMITATIONS.—No court shall entertain a motion made under this
           section to reduce a sentence if the sentence was previously imposed or
           previously reduced in accordance with the amendments made by
           sections 2 and 3 of the Fair Sentencing Act of 2010 (Public Law 111–220;
           124 Stat. 2372) or if a previous motion made under this section to reduce
           the sentence was, after the date of enactment of this Act, denied after a
           complete review of the motion on the merits. Nothing in this section
           shall be construed to require a court to reduce any sentence pursuant to
           this section.

       Here, not only was Sanchez sentenced after August 3, 2010, and under the 2010

Sentencing Guidelines, which incorporated the amendments made by the Fair Sentencing

Act, but his offenses do not involve crack cocaine. Thus, the provisions of both the Fair

Sentencing Act of 2010 and the First Step Act of 2018 are inapplicable. See United States v.

Majors, 376 F. Supp. 3d 806, 808 (M.D. Tenn. 2019) (crimes involving powder cocaine are

not within the ambit of the First Step Act); United States v. Blocker, 378 F. Supp. 3d 1125,

1132 (N.D. Fla. 2019) (“[N]othing in the Fair Sentencing Act or First Step Act allows a

sentence reduction for a defendant whose offense involved only powder.”).

       For these reasons, the pro se Motion to Reduce Sentence Pursuant to the First Step

Act of 2018 (Doc. 212) is DENIED.

       IT IS SO ORDERED.

       DATED: July 30, 2019


                                                 ___________________________
                                                 NANCY J. ROSENSTENGEL
                                                 Chief U.S. District Judge




                                       Page 3 of 3
